                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION

                                             NO. 7:18-CV-206-FL


    MARISA REVAK,                                        )
                                                         )
                          Plaintiff,                     )
                                                         )
          v.                                             )
                                                         )
    HANS J. MILLER, Sheriff, in his                      )                        ORDER
    official and individual capacity, and THE            )
    OHIO CASUALTY INSURANCE                              )
    COMPANY,                                             )
                                                         )
                          Defendants.                    )



          This matter is before the court on defendants’ motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56. (DE 106).1 The motion has been briefed fully, and in this

posture, the issues raised are ripe for ruling. For the following reasons, the motion is granted.

                                       STATEMENT OF THE CASE

          Plaintiff initiated this employment discrimination action November 20, 2018, and filed the

operative second amended complaint August 17, 2020, asserting claims for hostile work

environment on the basis of sex, in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e, et seq., (“Title VII”), and violation of the Equal Protection Clause

of the Fourteenth Amendment to the United States Constitution, pursuant to 42 U.S.C. § 1983.2



1
          Also pending are motions to seal, filed by plaintiff (DE 130) and defendants (DE 131), which are granted
as set forth herein.
2
         Plaintiff also brought a claim for unpaid wages under the North Carolina Wage and Hour Act in her second
amended complaint. On October 6, 2020, the court granted defendants’ motion to dismiss that claim, which plaintiff
did not oppose.



               Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 1 of 22
        Following an extended period of discovery, and in accordance with the court’s case

management order, defendants filed the instant motion for summary judgment on September 28,

2020, relying upon a memorandum of law. The next day, defendants filed a statement of material

facts, and an appendix thereto, including: 1) affidavits of Captain Jon Julian Lewis (“Captain

Lewis”), Captain Linwood Straughn (“Captain Straughn”), Sergeant Marc Wyatt Alwes

(“Sergeant Alwes”), Sergeant Shannon Ayers Dunleavy (“Sergeant Dunleavy”), Major Lewis

Zimmerman, III (“Major Zimmerman”); and 2) excerpts of depositions of Lieutenant Michael

Barron (“Lieutenant Barron”), Captain Frederick Jefferies (“Captain Jefferies”), Captain Lewis,

defendant Hans J. Miller (“Miller”), Christine Parrott (“Parrott”), plaintiff, Weston Revak, Major

Tommie Thomas (“Major Thomas”), Colonel Donald Worrell (“Colonel Worrell”), and Major

Zimmerman.3

        Plaintiff responded in opposition to defendants’ motion for summary judgment, on June

10, 2021, relying upon a memorandum of law, an opposing statement of material facts, and an

appendix thereto, including: 1) excerpts of depositions of Captain Jefferies, Captain Lewis,

defendant Miller, Parrott, plaintiff, Major Thomas, Colonel Worrell, and Major Zimmerman; 2)

excerpts of plaintiff’s journal; 3) defendant Miller’s responses to interrogatories; 4) excerpts of the

Onslow County Sheriff’s Office’s Standard Operating Procedures; 5) email to Onslow County

Sheriff’s Office’s employees; and 6) Captain Jefferies’s personnel file. Shortly thereafter, the

parties filed the instant motions to seal Captain Jefferies’s personnel file, as well as all references

thereto in plaintiff’s response brief and statement of material facts.



3
          Upon defendants’ later motions, the court deemed their statement of material facts and appendix thereto
timely filed, and allowed defendants to file an amended statement of material facts and memorandum of law on May
28, 2021. That same day, the court granted plaintiff’s motion to strike in part, striking the affidavits of Captain
Straughn, Sergeant Alwes, and Sergeant Dunleavy.


                                                        2

           Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 2 of 22
         Defendants then replied in support of their summary judgment motion, relying upon an

opposing statement of material of facts and appendix thereto, including excerpts of depositions of

Captain Jefferies, defendant Miller, Parrott, plaintiff, Weston Revak, Colonel Worrell, and Major

Zimmerman.

                                          STATEMENT OF FACTS

         The undisputed facts, and facts viewed in the light most favorable to plaintiff, may be

summarized as follows.

         At all times relevant to the instant action, defendant Miller was the duly elected sheriff of

Onslow County, North Carolina. (Pl. Opp. Stmt. (DE 126) ¶ 2).4 On March 8, 2015, the Onslow

County Sheriff’s Office hired plaintiff to work 12-hour shifts as a detention officer. (Def. Opp.

Stmt. (DE 133) ¶¶ 1-2). In 2016, plaintiff’s husband, an instructor in the United States Marine

Corps, received a special duty assignment, which required him to remain on base several nights

each week. (Id. ¶ 3). Around that time, plaintiff was reassigned to the detention center’s holdings

facility, so that she could work an 8:00 a.m. to 5:00 p.m. schedule and be home with her children

in the evening to avoid childcare expenses. (Pl. Opp. Stmt. (DE 126) ¶¶ 13-14; Pl. Dep. (127-11)

11:13-20).

         In May 2017, plaintiff was reassigned to work at the video visitation desk to assist Parrott,

who would be missing work for extended periods of time due to a serious medical condition. (Def.

Opp. Stmt. (DE 133) ¶ 7). In her new assignment, plaintiff was able to maintain her 8:00 a.m. to

5:00 p.m. schedule and was supervised by Captain Jefferies. (Id. ¶ 8). Captain Jefferies, a former

Marine, has been described as “loud” and “kind of gruff”, and he was known to yell at people.

(Def. Miller Dep. (DE 127-9) 90:5-9; Zimmerman Dep. (DE 127-14) 106:9-11). Plaintiff testified


4
          Where a fact asserted in a party’s statement of material facts is undisputed, the court cites to the opposing
party’s responsive statement of facts, where it indicates the fact is admitted or undisputed or without opposing fact.

                                                          3

           Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 3 of 22
that, while being supervised by Captain Jefferies, she experienced a babysitting issue. (Pl. Dep.

(DE 127-11) 65:19-21). According to plaintiff’s testimony, Captain Jefferies responded to the

babysitting issue by telling plaintiff he did not understand why women with children worked, and

since plaintiff could not make her 8:00 a.m. to 5:00 p.m. shift work, she should be put back on her

12-hour shift. (Id. 65:10-25).

         While working under Captain Jefferies’s supervision, plaintiff’s responsibilities included

screening inmate mail. (Pl. Opp. Stmt. (DE 126) ¶ 25). In June 2017, plaintiff allowed a greeting

card with glitter on it to be delivered to an inmate. (Pl. Opp. Stmt. (DE 126) ¶ 26; Def. Opp. Stmt.

(DE 133) ¶ 26). Distributing items with glitter to inmates presents a safety issue because controlled

substances can be hidden in glitter. 5 (Id.). Captain Jefferies reprimanded plaintiff in “stern”

manner. (Jefferies Dep. (DE 109-7) ¶ 72:12-15; Pl. Dep. (DE 127-11) 101:19-20; Def. Opp. Stmt.

(DE 133) ¶ 30). Plaintiff approached Lieutenant Barron to ask about glitter being distributed to

inmates, and Lieutenant Barron testified that, upon hearing plaintiff’s question, Captain Jefferies

stated, “Why are you asking a subordinate officer the same question you go just got an answer

from me?” (Barron Dep. (DE 109-6) 19:23-25). Plaintiff testified that Captain Jefferies asked her

“what the h*ll do you think you’re doing?” (Pl. Dep. (DE 127-11) 103:11-13).

         At some point in 2017, plaintiff expressed interest in attending an annual jail training

conference. (Pl. Dep. (DE 127-11) 133:9-22). Typically, two female employees and two male

employees were sent to the conference each year. (Jefferies Dep. (DE 109-7) 90:19-91:6; Pl. Dep.

(DE 127-11) 133:1-10). Plaintiff testified that Captain Jefferies told her she could not go because

“[her] place was at home with [her] kids.” (Pl. Dep. (DE 127-11) 133:11-15).6


5
         The parties dispute whether there was a rule prohibiting glitter in effect at that time, but this dispute is not
material to matters under consideration.
6
         By contrast, Captain Jefferies testified that he did not remember saying that to plaintiff, and that instead, he

                                                            4

           Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 4 of 22
        According to plaintiff’s testimony, in October 2017 a family wanted to communicate with

an inmate, so Captain Jefferies suggested that the family set up an account through Paytel, an

inmate communication system at the jail.             (Pl. Dep. (DE 27-11) 139:4-22). Overhearing this

conversation, plaintiff told the family, “wait a minute, [the inmate is] actually at the booking desk

right now”, because she did not want the family to waste time setting up a Paytel account if the

inmate was about to be released. (Id. 140:3-11). Plaintiff testified that Captain Jefferies “flipped

out” on her, stating “what the h*ll are you talking about.” (Id. 140:13-14). According to plaintiff’s

testimony, she responded “I just thought”, and Captain Jefferies interrupted her, by stating “that’s

your problem you f***ing think.” (Id. 140:16-17).7

        In January 2018, upon discovering that the Onslow County Sheriff’s Office was going to

close because of snow, Parrott and plaintiff approached Major Zimmerman, asking if they could

work on a Saturday to make up the missed hours, instead of using their vacation time. (Parrott

Dep. (DE 127-10) 23:7-24; Pl. Dep. (DE 127-11) 147:1-12; Zimmerman Dep. (DE 127-14) 61:5-

7). Overhearing the conversation, Captain Jefferies walked into the office. (Parrott Dep. (DE

127-10) 23:21-24; Pl. Dep. (DE 127-11) 147:16-19; Zimmerman Dep. (DE 127-14) 61:7- 63:19).

Plaintiff and Parrott testified that Captain Jefferies said, “The h*ll you are. You’re going to take

vacation like everybody else.” (Parrott Dep. (DE 127-10) 23:24-24:2; Pl. Dep. (DE 127-11)

147:16-19). Major Zimmerman informed Captain Jefferies that defendant Miller had already

authorized the weekend work request, and followed Captain Jefferies back to his office, where he

reprimanded Captain Jefferies for his actions. (Zimmerman Dep. (DE 127-14) 61:25-63:5).




told her he was going to send to the conference the employees who had worked at the Onslow County Sheriff’s
Office the longest. (Jefferies Dep. (109-7) 90:16-23).
7
        Captain Jefferies testified that he did not remember this incident. (Jefferies Dep. (DE 109-7) 92:12-20).

                                                         5

          Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 5 of 22
        Plaintiff also testified that on at least two occasions, on or about January 8 or January 9,

2018, Captain Jefferies threw papers on plaintiff’s desk. (Pl. Dep. (DE 127-11) 150:3-15). On

one such occasion, the papers knocked over a drink on plaintiff’s desk. (Id. 150:16-18). In

addition, plaintiff testified that she approached Captain Jefferies over the number of hours he

included on her timecard, and Captain Jefferies would say “who runs this f’ing jail.” (Pl. Dep.

(DE 127-11) 164:10-14).

        Plaintiff and Parrot met with defendant Miller on March 12, 2018, to tender plaintiff’s

resignation. (Def. Opp. Stmt. (DE 133) ¶ 59; Parrott Dep. (DE 127-10) 45:6-15). Parrott testified

that defendant Miller “listened to everything we had to say, and he initially said he was very

disappointed in us that we didn’t come see him first.” (Parrott Dep. (DE 127-10) 46:16-18).

Defendant Miller testified that he told plaintiff “I hate to lose you” and offered to make “reasonable

accommodations”, but plaintiff said, “I’ve already made up my mind, and I’m – I’m going to

resign.” (Def. Miller Dep. (DE 109-9) 46:1-5, 48:5-6).

        Additional facts will be discussed in the analysis herein.

                                      COURT’S DISCUSSION

A.      Summary Judgment

        1.       Standard of Review

        Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”        Fed.

R. Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of [the record]

which it believes demonstrate the absence of a genuine issue of material fact.”       Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).



                                                   6

             Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 6 of 22
       Once the moving party has met its burden, the non-moving party must then “come forward

with specific facts showing that there is a genuine issue for trial.”    Matsushita Elec. Indus. Co.

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). Only disputes between the parties over

facts that might affect the outcome of the case properly preclude the entry of summary judgment.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (holding that a factual dispute

is “material” only if it might affect the outcome of the suit and “genuine” only if there is sufficient

evidence for a reasonable jury to return a verdict for the non-moving party).

       “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Id. at 249. In determining whether there is a genuine issue for trial, “evidence of the

non-movant is to be believed, and all justifiable inferences are to be drawn in [non-movant’s]

favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary

judgment the inferences to be drawn from the underlying facts contained in [affidavits, attached

exhibits, and depositions] must be viewed in the light most favorable to the party opposing the

motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin-Williams Co., 681 F.2d 230, 241 (4th Cir. 1982). Thus, judgment as a matter of law

is warranted where “the verdict in favor of the non-moving party would necessarily be based on

speculation and conjecture.”     Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489 (4th Cir.

2005). By contrast, when “the evidence as a whole is susceptible of more than one reasonable




                                                  7

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 7 of 22
inference, a [triable] issue is created,” and judgment as a matter of law should be denied. Id. at

489-90.

       2.       Analysis

                a.     Hostile Work Environment

       Defendants move for summary judgment on plaintiff’s hostile work environment claim.

       Title VII makes it unlawful for employers “to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’ s race, color, religion,

sex, or national origin.” 42 U.S.C. § 2000e-2. “Since an employee’s work environment is a term

or condition of employment, Title VII creates a hostile working environment cause of action.”

E.E.O.C. v. Sunbelt Rentals, Inc., 521 F.3d 306, 313 (4th Cir. 2008). To establish a hostile work

environment claim, “a claimant must demonstrate that the alleged conduct: 1) was unwelcome; 2)

resulted because of her gender [ ]; 3) was sufficiently severe or pervasive to alter the conditions of

her employment; and 4) was imputable to her employer.” Pueschel v. Peters, 577 F.3d 558, 564-

65 (4th Cir. 2009).

          “[A]n employee is harassed or otherwise discriminated against because of his or her

gender if, ‘but for’ the employee’s gender, he or she would not have been the victim of the

discrimination.” Ziskie v. Mineta, 547 F.3d 220, 226 (4th Cir. 2008) (internal citations omitted).

A plaintiff “may prove sex-based discrimination in the workplace even though she is not subjected

to sexual advances or propositions, but can succeed only by showing that she is the individual

target of open hostility because of her sex.” Id. (internal quotations omitted).

          Whether the conduct was sufficiently severe or pervasive to alter the conditions of

plaintiff’s employment involves “both subjective and objective components.”             Ocheltree v.



                                                  8

            Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 8 of 22
Scollon Prods., Inc., 335 F.3d 325, 333 (4th Cir. 2003) (en banc). In considering whether a

working environment is objectively hostile, the court looks at all the circumstances, including “the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993).

       Plaintiff fails to produce evidence from which a reasonable trier of fact could find that her

gender was the but-for cause of the alleged harassment.         The evidence shows that Captain

Jefferies, a former Marine with a loud and gruff demeanor, often yelled at plaintiff, and on at least

two occasions, threw papers at her. However, Captain Jefferies’s callous behavior is insufficient

to establish harassment on the basis of sex. First, the evidence does not suggest that Captain

Jefferies’s abrasive behavior was directed solely at plaintiff or other females. In fact, Parrott

testified that Captain Jefferies treated one pregnant female employee favorably, allowing her to

work overtime during a holiday weekend despite opposing a similar request made by plaintiff.

(Parrott Dep. (DE 109-11) 115:). Moreover, Captain Jefferies testified that in 2014 or 2015 a male

officer quit because Captain Jefferies yelled at him, so defendant Miller “called [him] and told

[him] that, hey, [he] need[ed] to be nice, be nice to people.” (Jefferies Dep. (DE 109-7) 20: 21-

25).

       Second, Captain Jefferies’s “outbursts” do not evince a gendered motive. Rather, certain

incidents reveal a disciplinary motive, such as when Captain Jefferies reprimanded plaintiff for

giving an inmate a greeting card with glitter. (Jefferies Dep. (DE 109-7) ¶ 72:12-15; Pl. Dep. (DE

127-11) 101:19-20; Def. Opp. Stmt. (DE 133) ¶ 30). Other incidents reflect frustration over

perceived chain of command violations, such as when Captain Jefferies asked plaintiff “Why are

you asking a subordinate officer the same question you go just got an answer from me?” (Barron



                                                 9

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 9 of 22
Dep. (DE 109-6) 19:23-25), when plaintiff disagreed with Captain Jefferies’s recommendation to

a family to set up a Paytel account, (Pl. Dep. (DE 27-11) 139:4-140-14), and when plaintiff

questioned the accuracy of her timecard, (Pl. Dep. (DE 127-11) 164:10-14). Still others

demonstrate Captain Jefferies’s frustration over plaintiff seeking benefits presumably not available

to others, such as when Captain Jefferies overheard plaintiff’s request to work over the weekend

and yelled: “The h*ll you are. You’re going to take vacation like everybody else.” (Parrott Dep.

(DE 127-10) 23:24-24:2; Pl. Dep. (DE 127-11) 147:16-19), or frustration that plaintiff had a

babysitting issue, despite being given an 8:00 a.m. to 5:00 p.m. schedule to accommodate her

childcare needs. 8 (Pl. Dep. (DE 127-11) 65:19-21; Pl. Stmt. (DE 126) ¶ 5). While these incidents

reveal that Captain Jefferies often yelled at plaintiff, they fall short of showing a gendered motive.

Importantly, “harassment due to personality conflicts will not suffice. Some persons, for reasons

wholly unrelated to race or gender, manage to make themselves disliked.” Ziskie, 547 F.3d at

226.9

         To show but-for cause, plaintiff points to Parrott’s testimony that Captain Straughn

overheard Captain Jefferies call plaintiff and Parrott “f***ing b****es. (See Parrott Dep. (DE

109-11) 66:19-25). However, Parrott lacks personal knowledge as to whether Captain Jefferies

said those words, rendering this testimony inadmissible. See Fed. R. Evid. 602 (“A witness may

testify to a matter only if evidence is introduced sufficient to support a finding that the witness has

personal knowledge of the matter.”).




8
         Although grouped with other alleged “outbursts” in this paragraph, plaintiff’s testimony does not indicate
that Captain Jefferies yelled at her over the babysitting issue. (Pl. Dep. (DE 127-11) 65:19-21).
9
         The court distinguished Ziskie when ruling on motion to dismiss. (See Order (DE 88) at 13). However,
considering the evidence presented, and under the summary judgment standard of review, the court now finds Ziskie
to be a more analogous case.

                                                         10

          Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 10 of 22
        Plaintiff argues that the evidence should not be disregarded merely because she personally

did not hear Captain Jefferies use the epithet, citing Jennings v. Univ. of N. Carolina, 482 F.3d

686 (4th Cir. 2007) (en banc) and Perkins v. Int’l Paper Co., 936 F.3d 196 (4th Cir. 2019).

Plaintiff’s argument confuses the issue. The United States Court of Appeals for the Fourth Circuit

has held that “evidence about how other employees were treated in that same workplace can be

probative of whether the environment was indeed a sexually hostile one, even if the plaintiff did

not witness the conduct herself.” Ziskie, 547 F.3d at 225; see Jennings, 482 F.3d at 696 (“Evidence

of a general atmosphere of hostility toward those of the plaintiff’s gender is considered in the

examination of all the circumstances.”); Perkins, 936 F.3d at 210 (“[T]the fact that an employee

does not witness statements made to third parties does not bar their consideration . . . the evidence

of racially offensive conduct that Perkins heard about second-hand should not be disregarded

simply because he did not witness it.”). But such evidence must be presented in an admissible

form. See Ziskie, 547 F.3d at 225 (“[U]nder the Federal Rules of Civil Procedure, oppositions to

summary judgment may be supported by affidavits if those affidavits are ‘made on personal

knowledge, set out facts that would be admissible in evidence, and show that the affiant is

competent to testify on the matters stated.’” (quoting Fed. R. Civ. P. 56(e))). For example, in

Ziskie, the offensive conduct, which plaintiff did not witness, was presented in affidavits of co-

workers who did witness it. See id.

          If plaintiff could present testimony of Captain Straughn, indicating that he heard Captain

Jefferies use the epithet, such evidence would be admissible, regardless of whether plaintiff also

heard it, because Captain Straughn has personal knowledge on the matter. Yet, plaintiff has not

done so, and she has not shown that she would be able to proffer such testimony at a trial.10 See


10
        There is no testimony of Captain Straughn in the record. Defendants initially proffered affidavit of Captain
Straughn, but the court granted plaintiff’s motion to strike this affidavit. (See Order (DE 122)).

                                                        11

          Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 11 of 22
Humphreys & Partners Architects, L.P. v. Lessard Design, Inc., 790 F.3d 532, 538 (4th Cir. 2015)

(holding that on summary judgment, the court may consider the “content or substance of . . .

materials where the ‘the party submitting the evidence shows that it will be possible to put the

information into an admissible form.’” (quoting 11 James Wm. Moore et al., Moore’s Federal

Practice § 56.91[2] (3d ed. 2015)). Therefore, Parrott’s testimony, about what Captain Straughn

heard, is inadmissible.

        Plaintiff also argues that her gender caused the alleged harassment because Captain

Jefferies referred to her as “little girl”, (see Pl. Dep. (DE 127-11) 123:1-4), he once told her that

“[her] place was at home with [her] kids”, (id. 133:14-15), he stated he did not understand why

women with children worked, (id. 65:10-25), and he “made it clear [his] wife never worked. She

stayed home and took care of the kids and I sent home the money”, (id. 156:9-13). While evincing

certain views about gender, these stray comments were not made in conjunction with Captain

Jefferies’s “outbursts”, and are thus too attenuated to give rise to a reasonable inference of but-for

causation. Moreover, although plaintiff testified that Captain Jefferies told her she could not go to

the jail training conference because her place was at home with her kids, two females were

typically selected to attend the conference each year, (Pl. Dep. (DE 27-11) 133:1-22), and Major

Zimmerman, not Captain Jefferies, made the ultimate decision as to who could attend, (Jefferies

Dep. (DE 109-7) 89:24-90:2).

        Even assuming plaintiff’s gender was the but-for cause of the alleged harassment, plaintiff

fails to produce evidence from which a reasonable trier of fact could infer that the alleged

harassment was sufficiently severe or pervasive to alter the conditions of her employment.

Plaintiff points to evidence that Captain Jefferies: referred to her as “little girl”, (see Pl. Dep. (DE

127-11) 123:1-4); stated that he did not understand why women with children worked, (id. 65:10-



                                                  12

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 12 of 22
25); told her that “[her] place was at home with [her] kids”, (id. 133:14-15); “made it clear [his]

wife never worked. She stayed home and took care of the kids and I sent home the money”, (id.

156:9-13), threw papers at plaintiff’s desk, once knocking over a drink, (id. 150:3-18); and yelled

at plaintiff for giving an inmate a card with glitter, (Jefferies Dep. (DE 109-7) ¶ 72:12-15; Pl. Dep.

(DE 127-11) 101:19-20 ), for questioning her timecard, (Pl. Dep. (DE 127-11) 164:10-14), for

requesting to work on the weekend, (Parrott Dep. (DE 127-10) 23:24-24:2; Pl. Dep. (DE 127-11)

147:16-19), and for telling a family not to set up a Paytel account, (Pl. Dep. (DE 127-11) 140:3-

17). (Mem. (DE 125) at 19-20).11              These incidents do not amount to objectively severe or

pervasive harassment. As the Fourth Circuit has explained:

        Title VII does not establish a general civility code for the American workplace . . .
        Workplaces are not always harmonious locales, and even incidents that would
        objectively give rise to bruised or wounded feelings will not on that account satisfy
        the severe or pervasive standard. Some rolling with the punches is a fact of
        workplace life. Thus, complaints premised on nothing more than rude treatment by
        coworkers, callous behavior by one’s superiors, or a routine difference of opinion
        and personality conflict with one’s supervisor, are not actionable under Title VII.

Sunbelt Rentals, Inc., 521 F.3d at 315–16 (internal and citation quotations omitted); see Bass v.

E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003) (“Even viewed in the light most

favorable to Bass, the facts she alleges merely tell a story of a workplace dispute regarding her

reassignment and some perhaps callous behavior by her superiors.”). And here, the record reflects

“callous behavior by one’s superior[] or a routine difference of opinion and personality conflict

with one’s supervisor”, Sunbelt Rentals, 521 F.3d at 316, rather than objectively severe and

pervasive harassment.

        Plaintiff argues that Captain Jefferies’s role as her supervisor would allow a reasonable

jury to find that the alleged harassment was severe and pervasive. It is true that “a supervisor’s


11
          Plaintiff also relies upon Parrott’s testimony that Captain Straughn overheard Captain Jefferies refer to
plaintiff and Parrott as “f*cking b*tches.” As set forth in more detail herein, this testimony is inadmissible.

                                                        13

          Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 13 of 22
power and authority invests his or her harassing conduct with a particular threatening character.”

Boyer-Liberto v. Fountainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015) (quoting Burlington

Indus., Inc. v. Ellerth, 524 U.S. 742, 763 (1998)). Here, however, the record shows that Captain

Jefferies had supervisory authority over some aspects of plaintiff’s work but not others. For

example, Captain Jefferies, lacked the ultimate authority to decide whether plaintiff could attend

the jail training conference, (Jefferies Dep. (DE 109-7) 89:24-90:2), which reduces the impact of

his statement that plaintiff could not attend because her place was at home with her kids. (Pl. Dep.

(DE 127-11) 133:14-15). Likewise, Captain Jefferies lacked authority to change plaintiff’s shift

assignments, (id. 82:12-16), rendering hollow his threat to change plaintiff’s shift when she

experienced a babysitting issue. (Pl. Dep. (DE 127-11) 65:10-21).            Finally, plaintiff obtained

permission from Major Zimmerman, rather than Captain Jefferies, to make up a snow day by

working on the weekend, (Parrott Dep. (DE 127-10) 23:7-24; Pl. Dep. (DE 127-11) 147:1-12;

Zimmerman Dep. (DE 127-14) 61:5-7), and to assist with prisoner transports, (Pl. Dep. (DE 127-

11) at 195:15-17). Thus, while Captain Jefferies’ position as supervisor exacerbated the severity

of the alleged harassment, given the limits on his supervisory authority, it does not in itself serve

to create a genuine issue of material fact that the alleged harassment was severe or pervasive. Cf.

E.E.O.C. v. Fairbrook Med. Clinic, P.A., 609 F.3d 320, 329 (4th Cir. 2010) (explaining that an

alleged harasser’s status as supervisor enhances the harassment’s severity because of the harasser’s

“authority over [plaintiff]” and “ability to influence the rest of [plaintiff’s] career]”).

        Next, plaintiff argues the alleged harassment was objectively severe or pervasive because

she has identified ten incidents that occurred within one year. To be sure, the alleged incidents

occurred with more frequency here than in cases such as Perkins, where the Fourth Circuit held

that two incidents, eight years apart were not pervasive. 936 F.3d at 210. Here, however, plaintiff



                                                   14

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 14 of 22
has aggregated ten incidents of varying degrees of severity. Only four of those incidents explicitly

involve gender, and only two of those four directly pertained to plaintiff. (See Pl. Dep. (DE 127-

11) 123:1-4) (testimony that Captain Jefferies referred to plaintiff as “little girl”); (id. 133:14-15)

(testimony that Captain Jefferies told plaintiff “[her] place was at home with [her] kids”).

Importantly, the Fourth Circuit has “recognized that there is a difference between ‘generalized’

statements that pollute the work environment and ‘personal gender-based remarks’ that single out

individuals for ridicule. Common experience teaches that the latter have a greater impact on their

listeners and thus are more severe forms of harassment.” Fairbrook Med. Clinic, 609 F.3d at 328–

29 (citing Conner v. Schrader–Bridgeport Int’l, Inc., 227 F.3d 179, 197 (4th Cir.2000)). Here, the

frequency of “person gender-based remarks” is considerably lower than cases such as Smith v.

First Union Nat. Bank, where the supervisor made approximately 12 gender-related disparaging

remarks to the plaintiff “on a regular basis.” 202 F.3d 234, 243 (4th Cir. 2000).12

        Plaintiff also argues that the alleged harassment was objectively severe and pervasive

because it was physically threatening, pointing to her testimony that Captain Jefferies yelled at her

and threw papers on her desk. However, such conduct is considerably less menacing when




12
        In that case, the supervisor’s discriminatory remarks to the plaintiff included the following:

        (1) Scoggins would have preferred a male in the team leader position because males are “natural
        leaders”; (2) Smith would “crack” because women “are not emotionally capable of handling the
        management role”; (3) Scoggins would frequently remark to Smith that a woman who was upset
        “must be menstruating” or that she needed “a good banging”; (4) women were “out to get him” and
        that women generally conspire with each other against men; (5) Scoggins wished he were a woman
        so that he could “whore his way through life”; (6) Smith was lucky to have her job, and she would
        not get any further at First Union because she was not attractive; (7) the “only way for a woman to
        get ahead at First Union is to spread her legs”; (8) women had no place in management and did not
        even belong in college; (9) women should be “barefoot and pregnant”; (10) women go through life
        looking for a man to marry; (11) Barbara Judge, a female supervisor, was “sleeping her way to the
        top” and therefore she was a “classic example of why women should not be in management”; (12)
        women’s hormones do not allow them to handle work matters in a professional manner.

First Union Nat. Bank, 202 F.3d at 243, n.6.


                                                         15

          Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 15 of 22
compared to hostile work environment claims that have succeeded in the Fourth Circuit. See, e.g.,

id. at 239 (finding a supervisor’s conduct to be physically threatening where he “grabbed the

handles of [plaintiff’s] chair and spun her around to face him . . . then looked her over and stated

. . . that he could ‘see why a man would slit a woman’s throat’” and “often concluded his orders to

[plaintiff] by saying ‘or else you’ll see what will happen to you’”).

       Next, plaintiff argues that Captain Jefferies’s comments regarding women in the workplace

are objectively humiliating, relying upon Parker v. Reema Consulting Servs., Inc., 915 F.3d 297,

303 (4th Cir. 2019). In Parker, male employees circulated a rumor that the plaintiff “had sex with

her male superior to obtain promotion, implying that [plaintiff] used her womanhood, rather than

her merit, to obtain from a man, so seduced, a promotion.” 915 F.3d at 303. The Fourth Circuit

held that the rumor was humiliating because it “goes right to the core of somebody’s merit as a

human being to suggest they were promoted not on worth but for sexual favors”, and the rumor

engendered “open resentment and disrespect from [plaintiff’s] coworkers, including those she was

responsible for supervising.” Parker, 915 F.3d at 305. Unlike the rumor in Parker, which was an

attack against the plaintiff personally, Captain Jefferies’s comments were more general in nature.

Moreover, there is no evidence that the comments caused plaintiff’s co-workers to disrespect her.

Accordingly, this case is instructively distinguishable from Parker.

       Finally, plaintiff argues a jury could find that the alleged harassment unreasonably

interfered with plaintiff’s work performance. In support, she points to testimony that Captain

Jefferies was told in January 2018 to refrain from talking to plaintiff or supervising her. (Jefferies

Dep. (DE 127-7) 45:10). As a result, plaintiff contends she was effectively operating without a

manager. Plaintiff puts forth no evidence, however, on how this unreasonably impacted her work

performance, and other evidence in the record shows that plaintiff was able to consult with other



                                                 16

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 16 of 22
officers in the chain of command, such as when plaintiff asked Major Zimmerman, rather than

Captain Jefferies, for permission to make up a snow day by working on the weekend. (Parrott

Dep. (DE 127-10) 23:7-24; Pl. Dep. (DE 127-11) 147:1-12; Zimmerman Dep. (DE 127-14) 61:5-

7). Plaintiff also contends that Captain Jefferies did not give plaintiff the opportunity to learn

when she made mistakes, pointing to testimony that he yelled at her when she asked Lieutenant

Barrow a question about giving inmates glitter. (Barron Dep. (DE 109-6) 19:23-25; Pl. Dep. (DE

127-11) 103:11-13). However, plaintiff could learn about the glitter issue through other channels,

such as consulting the Onslow County Sheriff’s Office’s standard operating procedures. (Jefferies

Dep. (DE 109-7) ¶ 72:12-15).

        In sum, plaintiff fails to present evidence from which a reasonable trier of fact could find

that her gender was the but-for cause of the alleged harassment, or that the alleged harassment was

sufficiently severe or pervasive to alter the conditions of her employment. Accordingly, the court

grants summary judgment to defendants on plaintiff’s hostile work environment claim.

                   b.   42 U.S.C. § 1983 Supervisory Liability

        Defendants move for summary judgment on plaintiff’s 42 U.S.C. § 1983 supervisory

liability claim.

        Supervisory liability under § 1983 “is not premised on respondeat superior but on a

recognition that supervisory indifference or tacit authorization of subordinates’ misconduct may

be a causative factor in the constitutional injuries they inflict on those committed to their

care.” Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984) (citation omitted). A supervisor can be

liable under § 1983 “where (1) he knew that his subordinate was engaged in conduct that posed a

pervasive and unreasonable risk of constitutional injury; (2) his response showed deliberate

indifference to or tacit authorization of the alleged offensive practices; and (3) that there was an



                                                17

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 17 of 22
affirmative causal link between his inaction and the constitutional injury.” King v. Rubenstein,

825 F.3d 206, 224 (2016) (internal quotations omitted).

       Under the first prong, “[e]stablishing a ‘pervasive’ and ‘unreasonable’ risk of harm

requires evidence that the conduct is widespread, or at least has been used on several different

occasions and that the conduct engaged in by the subordinate poses an unreasonable risk of harm

of constitutional injury.” Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal quotations

and citations omitted).     To establish deliberate indifference, a plaintiff must demonstrate “a

supervisor’s continued inaction in the face of documented widespread abuses.” Id. (internal

quotations omitted).      A plaintiff bears a “heavy burden of proof in establishing deliberate

indifference because . . . a supervisor cannot be expected to promulgate rules and procedures

covering every conceivable occurrence within the area of his responsibilities.” Id.

       Plaintiff fails to put forth evidence from which a reasonable trier of fact could find that

defendant Miller knew a subordinate was engaged in conduct that posed a pervasive and

unreasonable risk of constitutional injury. The record shows that plaintiff did not inform defendant

Miller of Captain Jefferies’s alleged conduct until the day she resigned; that day, defendant Miller

listened to everything she had to say and expressed disappointment that plaintiff had not come to

him first. (Parrott Dep. (DE 127-10) 46:16-18). He told plaintiff “I hate to lose you” and offered

to make “reasonable accommodations.” (Def. Miller Dep. (DE 109-9) 46:1-5). Plaintiff told

defendant Miller “I’ve already made up my mind, and I’m - - I’m going to resign.” (Id. 48:5-6).

Rather than awareness and deliberate indifference, this evidence shows oblivion and a willingness

to address the alleged harassment.

       Plaintiff argues, however, that defendant Miller was aware of “the conduct”, in light of

testimony that plaintiff “made numerous complaints to other superior officers at the jail.” (Mem.



                                                18

        Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 18 of 22
(DE 125) at 23). Specifically, plaintiff points to testimony indicating that: 1) plaintiff and Parrott

had complained to Major Thomas, Lieutenant Barron, Colonel Worrell, and Major Zimmerman

that Captain Jefferies was ignoring them and acting hostile, (Parrott Dep. (DE 127-10) 39:10-43:4);

2) plaintiff and Parrott had approached Major Zimmerman twice, complaining that Captain

Jefferies “was not nice”, (Zimmerman Dep. (DE 127-14) 45:1-11); 3) plaintiff complained to

Colonel Worrell that Captain Jefferies changed her timecard, and when Colonel Worrell offered

to fix it, plaintiff stated “Well, no, no, I need the money”, (Worrell Dep. (DE 127-13) 47:1-8); 4)

defendant Miller received information from Major Zimmerman and Colonel Worrell that plaintiff

“was not happy with Captain Jefferies because he was loud . . . that he threw a paper or some mail

onto her desk . . that he was loud and gruff and that she felt unhappy or under stress”, (Def. Miller

Dep. (DE 127-9) 88:24-89:13); and 5) after defendant Miller received information from Major

Zimmerman, he held a conference with Captain Jefferies to address “his overall attitude”, the

problem between Captain Jefferies and plaintiff, and Captain Jefferies’s “loudness and being gruff

and everything”, (id. 147:1-24). Complaints of Captain Jefferies ignoring plaintiff, not being nice,

being loud and gruff, and throwing papers at plaintiff’s desk are insufficient to place defendant

Miller on notice of a persuasive or unreasonable risk of constitutional injury. Moreover, rather

than showing deliberate indifference, the testimony cited by plaintiff shows that defendant Miller

met with Captain Jefferies’s to address his demeanor after he received information from Major

Zimmerman that plaintiff was unhappy and stressed. (Id. 147:1-24).

       Nevertheless, plaintiff argues defendant Miller was deliberately indifferent, pointing to his

testimony that he “didn’t do an investigation because we had a resignment [sic] and a retirement.”

(Def. Miller (DE 127-9) 117:2-10, 167:9-18).          Even assuming this demonstrates deliberate

indifference, there could not have been an affirmative causal link between defendant Miller’s



                                                 19

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 19 of 22
decision not to investigate and the alleged constitutional injury, since defendant Miller’s decision

not to investigate occurred after plaintiff resigned and Captain Jefferies retired.

        Accordingly, the court grants summary judgment in favor of defendants on plaintiff’s §

1983 supervisory liability claim.

B.      Motions to Seal

        The parties move to seal two pages of Captain Jefferies’s personnel file, filed as an exhibit

to plaintiff’s response brief, as well as references thereto in plaintiff’s response brief and statement

of material facts.

        In evaluating a motion to seal, in accordance with the mandatory procedure outlined by the

Fourth Circuit in Stone v. Univ. of Maryland, 855 F.2d 178 (4th Cir.1988), the court must first

“determine [whether] the source of [the public’s] right of access . . . is based on the common law

or the First Amendment” with respect to each document to be sealed. Id. at 180. This is because

“different levels of protection may attach to the various records and documents involved in [a]

case.” Id. “The common law presumes a right to inspect and copy [all] judicial records and

documents,” and this presumption “may be overcome if competing interests outweigh the interest

in access.” Id. (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978); Rushford

v. The New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir.1988); In re Washington Post Co.,

807 F.2d 383, 390 (4th Cir.1986)).

        The First Amendment guarantees a heightened presumption of access “only to particular

judicial records and documents,” including “documents filed in connection with [a] summary

judgment motion in civil case.” Id. (citing Rushford, 846 F.2d at 253). Where, as here, “the First

Amendment guarantees access, . . . access may be denied only on the basis of a compelling

governmental interest, and only if the denial is narrowly tailored to serve that interest.” Id. (citing



                                                  20

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 20 of 22
Rushford, 846 F.2d at 253; Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 510 (1984)). In

order to seal documents, the court must 1) “give the public notice of a request to seal and

reasonable opportunity to challenge it,” 2) “consider less drastic alternatives to sealing,” and 3)

“state the reasons for its decision to seal supported by specific findings, and the reasons for

rejecting alternatives to sealing.”   Stone, 855 F.2d at 181 (quoting In re Knight Pub. Co., 743

F.2d 231, 235 (4th Cir. 1984)).

       Here, the parties seek seal of information from Captain Jefferies’s personnel file. This

information is deemed confidential pursuant to the court’s protective order, as well as North

Carolina General Statute § 153A-98(c), which provides: “[a]ll information contained in a county

employee’s personnel file … is confidential and shall be open to inspection only in” certain limited

circumstances, such as “[b]y order of a court of competent jurisdiction.” N.C. Gen. Stat. § 153A-

98(c). This compelling government interest outweighs the public’s right of access under the

circumstances presented.

       In addition, both motions to seal provide reasonable notice of the request to seal, and the

public has had an opportunity to object to the request to seal. See In re Knight Pub. Co., 743 F.2d

at 235. Finally, the requested relief is narrowly tailored, since plaintiff has filed redacted copies

of her response brief and statement of facts, concealing Captain Jefferies’s personnel information

while leaving all other information visible. (Redacted Response Brief (DE 125); Redacted Stmt.

(DE 126)). This is a reasonable alternative to sealing that adequately balances the public’s right

to access and the privacy of the parties. Although plaintiff has not filed a redacted version of the

two-page exhibit from Captain Jefferies’s personnel file, the court sees no less drastic alternative

to the sealing of this exhibit. Therefore, parties’ motions to seal are granted.




                                                 21

         Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 21 of 22
                                      CONCLUSION

       Based on the foregoing, defendants’ motion for summary judgment (DE 106), plaintiff’s

motion to seal (DE 130), and defendants’ motion to seal (DE 131) are GRANTED. Filings lodged

at DE 128, DE 129, and DE 129-1 are SEALED. Redacted versions of plaintiff’s response brief

and statement of material facts are lodged at DE 125 and DE 126, respectively. The clerk is

DIRECTED to close this case.

       SO ORDERED, this the 16th day of August, 2021.




                                                        _____________________________
                                                        LOUISE W. FLANAGAN
                                                        United States District Judge




                                            22

        Case 7:18-cv-00206-FL Document 137 Filed 08/16/21 Page 22 of 22
